Citation Nr: 1827939	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  15-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right fifth finger fracture.

2.  Entitlement to a rating in excess of 10 percent for a right shoulder disability.

3.  Entitlement to compensable rating for a low back disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1987 to January 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a right shoulder disability rated 10 percent, and a low back disability rated 0 percent, each effective February 3, 2010, and denied service connection for residuals of a right fifth finger fracture.  In April 2015 a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  

The issues seeking increased ratings for right shoulder and low back disabilities are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

A right fifth finger fracture in service is not shown, and any current right fifth finger fracture residual is not shown to be related to a disease or injury in service. 


CONCLUSION OF LAW

Service connection for residuals of a right fifth finger fracture is not warranted. 
38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by May 2010 and July 2010 correspondence.  See 38 U.S.C. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  At the hearing before the undersigned the issues were identified, and the Veteran was advised of what is needed to substantiate the claims; a hearing defect is not alleged.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The Board notes that the report of the June 2011 examination is not adequate for rating purposes (as the [positive] opinion offered is unaccompanied by rationale and does not reflect familiarity with pertinent medical history, and has considered whether another examination to secure an adequate opinion in this matter is necessary, finds that another examination is not necessary.  As there is no evidence of a related disease or injury in service, the record does not provide a basis for finding that a current right fifth finger fracture disability may be related to service.   

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §  3.303.  To substantiate a claim of service connection, there must be evidence of: (i) a current disability (for which service connection is sought); (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the current claimed disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1  (1999); 38 C.F.R. § 3.303(a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran's STRs do not include any notation of complaints, findings, or diagnosis of a right fifth finger fracture or residuals thereof.  On March 2003 Naval Reserve enlistment examination his upper extremities were normal on clinical evaluation.

The record does not show any postservice treatment for the Veteran's right hand fifth finger prior to a June 2011 VA examination.

On June 2011 VA hand examination, the Veteran reported that during service he dropped an object on his right hand and sustained a right fifth finger fracture.  He related that the hand became swollen, but that he did not seek medical treatment at the time.  The diagnosis was healed fifth metacarpal fracture on the right hand, with minimal residuals.  The examiner opined that it is at least as likely as not that his conditions (the examination was for the right hand, right shoulder, and low back) are related to service.  

At the April 2015 Travel board hearing, the Veteran testified that he sustained a crush injury to his right fifth finger knuckle in service, with manifestations of swelling, and that he received not treatment at the time (as such was not available). 

As a VA examiner found residuals of a healed right fifth finger fracture, it is not in dispute that the Veteran has such disability.  However, a right hand fracture in service is not shown.  The Veteran's STRs contain no notations pertaining to such injury or disability residual from such injury.  On October 1990 service separation examination, clinical evaluation of the upper extremities was normal; no fifth right finger problems were noted or reported.  Thus, on the basis of the STRs alone, residuals of a right fifth finger fracture are not shown to have been incurred in service.  Accordingly, service connection for such disability under 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (affirmatively showing inception in service) is not warranted.

Because residuals of a right fifth finger fracture (without a diagnosis of arthritis, as here) are not a chronic disease listed in 38 C.F.R. § 3.309(a), service connection for such a disability on a chronic disease presumptive basis or by showing continuity. (see Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013)) is also not warranted.  

Thus, to substantiate his claim the Veteran must provide satisfactory evidence of a relationship between his service and his current residuals of a right fifth finger fracture disability.  See Wade v. West, 11 Vet. App. 302, 305 (1998).

The Veteran is competent to report his dropped a heavy item on his finger in service (and the Board has no reason to question such may have occurred).  He is not, however, competent to establish that such event resulted in a finger fracture.  The diagnosis of a nondisplaced finger fracture is not a matter within the capability of lay observation.  Such pathology is established by diagnostic study (X-ray); the Veteran has acknowledged that he did not seek treatment at the time, but continued to go on about his duties.  He does not explain how it is that he concluded he had sustained a finger/knuckle fracture under the circumstances described (while he is competent to observe swelling, which he now reports he noted at the time, he is not competent to establish by his own opinion that there was a fracture underlying the swelling.  [The Board also finds it implausible that an injury as severe as a fracture would not have required some medical attention/immobilization (at least by a medic/other person trained in first aid), would not have required some limitations on duties, would not have been mentioned in subsequent medical records when medical attention became available, and would not have been noted on examinations or in medical histories on separation or for Reserve service, or until decades later.]

The only medical opinion evidence in the record regarding a nexus between the current right fifth finger fracture residuals and the Veteran's remote service is in the opinion by the June 2011 VA examiner.  That opinion, which supports the Veteran's claim has not probative value because it is conclusory and unaccompanied by rationale.  The generalized (as to a number of disabilities) opinion does not cite to any supporting factual data, does not reflect familiarity with the Veteran's medical history as it pertains to this disability, and appears based solely on the Veteran's self-report of a fracture in service (which is not documented in STRs).  As is noted above, the Board has considered whether another examination to secure a medical opinion in this matter is necessary, but has determined it is not.  Given that there is no competent evidence of a right fifth finger fracture in service, no objective evidence of related manifestations in service, no finding of upper extremity abnormality on service separation or on a Reserve examination in 2003, and no clinical report of right fifth finger disability prior to 2011, an examiner would have no basis for relating current right fifth finger fracture residuals to an injury in service.  

As there is no probative evidence that any current residuals of a right fifth finger fracture might be related to an injury in service, the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a right fifth finger fracture.  Accordingly, the appeal in the matter must be denied.


                                                          ORDER

Service connection for residuals of a right fifth finger fracture is denied.


REMAND

At the April 2015 Travel Board hearing, the Veteran testified that his right shoulder and low back disabilities had worsened.  In light of the length of intervening period since he was last examined by VA (in August 2011, more than 6 years prior) and the allegation of worsening, contemporaneous examinations to assess the disabilities are necessary.  

The record contains VA treatment records for these disabilities only up to August 2011; as it reflects that the Veteran continues to receive ongoing VA treatment for the disabilities, and records of such treatment are pertinent evidence, outstanding records of the treatment must be obtained and considered.  Notably, VA records are constructively of record. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete, to the present, updated records of all VA evaluations and treatment the Veteran has received for his service connected right shoulder and low back disabilities since August 2011, to specifically include records of treatment at Jesse Brown VAMC. 

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his right shoulder and low back disabilities.  The Veteran's record (to include all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination, and any other tests or studies deemed necessary must be completed.  Upon review of the record and interview and examination of the Veteran, the examiner should:

(a) Assess the current severity of the Veteran's service-connected right shoulder disability.  [The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, The Shoulder and Arm, and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein].  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that any such testing is not necessary, explanation must be provided.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors. The examiner should comment on the nature and degree of functional impairment that is due to the disability.  

(b) Assess the current severity of the Veteran's service-connected low back disability.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  Specifically noted should be whether the low back is ankylosed (and if so, the position of ankylosis); and whether there are neurologic manifestations, (and if so their nature and severity).  Indicate whether or not there have been incapacitating episodes of disc disease (periods of bed rest prescribed by a physician), and if so, note their frequency and duration).

The examiner should include rationale with all opinions. 

3.  The AOJ should then review the record, arrange for any further development necessary, and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


